Citation Nr: 0912255	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 until 
January 1958.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's bilateral hearing loss is related to his active 
military service.  

2.  The medical evidence of record does not show that the 
Veteran's tinnitus is related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss have not been met. 38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2008).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

When, through no fault of  the Veteran, records under the 
control of the Government are unavailable, VA's duty then 
requires that VA advise  the Veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon 
v. Derwinski, 3 Vet.App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  VA advised the Veteran of the 
opportunity to support his claim with alternate forms of 
evidence, in the April 2005 notice letter.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records.  He submitted statements and 
was provided an opportunity to have a hearing at the RO.  A 
February 2009 Report of Contact with the Veteran indicates 
that he cancelled his hearing.

The Board further notes that a VA medical examination was 
provided in May 2005. The record indicates that the Veteran 
requested another VA examination, in his March 2009 informal 
hearing presentation.  There is no duty on the part of VA to 
provide another medical examination for his claims, because 
as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown. The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained. Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent medical evidence to suggest that the 
disorders are related to service.  Indeed, the Board notes 
that obtaining a VA examination is unnecessary as there is 
otherwise sufficient medical evidence of record to make a 
decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 
 
Hearing Loss and Tinnitus 

The Veteran has essentially claimed that he has had 
difficulty hearing and tinnitus for years.  He contends, as 
indicated in his March 2009 Informal Hearing Presentation, 
that he was exposed to traumatic noise while working with 
heavy 
weapons while in the infantry.  

The Veteran's January 1958 examination, prior to separation, 
found his ears and ear drums to be normal.  His whispered 
voice hearing examination was also normal.  No defects or 
diagnoses were found at that time.  

The VA medical records generally indicate that the Veteran 
has been treated by VA for his hearing.  The first indication 
of any problems associated with his hearing of record is a 
January 2001 VA outpatient treatment record indicating that 
the Veteran was hard of hearing.  

A March 2001 VA audiology consult noted that the Veteran 
reported a gradual deterioration of hearing sensitivity over 
the past several years, with a noted decrease approximately 
three months prior to the consult, after cutting sheet metal.  
He reported that his hearing decreased sharply at that time 
and that his tinnitus increased, but that his tinnitus had 
gradually improved.  However, his hearing had not returned to 
its pre-incident levels.  He also reported a history of 
calcification-type build-up on his ear drums that reportedly 
would then "break off."  He also reported that the tinnitus 
he had noted several months previously had now ceased.  He 
reported noise history in the military and subsequently as a 
carpenter.  

The March 2001 VA examiner found his left ear to have normal, 
low frequency hearing sensitivity sloping to severe sensori-
neural hearing loss and fair word recognition ability at 70 
dB.  His right ear had mild sloping to severe sensori-neural 
hearing loss and poor word recognition ability at 85 
decibels.  A clear otoscopy showed no calcification.  

A VA audio examination was provided in May 2005 and included 
a review of the claims file.  The Veteran reported hearing 
loss which had gradually worsened since around 1957, when he 
was around loud mortar firing.  He also reported noise 
exposure in service in Korea and indicated that no hearing 
protection had been worn.  He also had over 30 years of 
occupational noise exposure as a carpenter and indicated he 
only wore hearing protection intermittently and recreational 
noise exposure, which included hunting without hearing 
protection.  He also reported ringing in his ears for 
approximately 30 years, but that he did not recall the 
precipitating event.  

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
55
55
60
70
65
61
LEFT
35
40
55
75
75
56

The examiner found the Veteran's right ear to have moderately 
severe to severe sensorineural hearing loss from 500 to 
4000Hz.  His left ear showed mild sloping to severe 
sensorineural hearing loss from 500 to 4000Hz.  He also 
achieved a score of 76 for word recognition for the right ear 
and 96 percent for the left ear.  

The examiner made an opinion based on the audiometric 
results, the Veteran's medical history of factors that may 
increase or cause hearing loss, and on his history of 
military and occupational noise exposure.  The examiner found 
that the Veteran's hearing loss could be the result of 
multiple factors and that his military noise exposure could 
be a contributing factor.  However, the examiner also found 
that his hearing loss and tinnitus were less likely as not 
attributable to his military service.  

Thus, the record indicates that the Veteran meets VA auditory 
threshold standards for impaired hearing under 38 C.F.R. § 
3.385.  However, it does not indicate that there is competent 
medical evidence of a nexus between either his current 
hearing loss or tinnitus and his in-service noise exposure.  
The record is silent for decades following his service as to 
any complaints of, or treatment for, either hearing loss or 
tinnitus.  Furthermore, the Veteran reported in his March 
2001 VA outpatient treatment record that he only had a 
gradual deterioration of hearing sensitivity over the past 
several years and due to relatively recent noise exposure.  
His hearing had decreased sharply at that time and his 
tinnitus increased.  This report, together with the lack of 
any complaints of, or treatment for, hearing loss or tinnitus 
for decades after service, indicates that his hearing loss 
and tinnitus developed more recently than over the several 
decades that have passed since his service.  Additionally, 
the January 1958 service examination did not find the Veteran 
to have impaired hearing and no diagnoses regarding the 
Veteran's ears, his hearing, or reports of tinnitus were 
reported at that time.  

Moreover, the May 2005 VA examination found the Veteran's 
hearing loss and tinnitus to be less likely as not to be 
related to service.  Although the examiner noted that the 
Veteran's military exposure could be a factor in his hearing 
loss,
the award of benefits may not be predicated on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the Veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the Veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative). The May 2005 VA examination 
report only raises the question of the possibility of his in-
service noise exposure being a factor in his hearing loss.  
The Board does not find that statement to be probative and 
thus is not sufficient to support the claim. Thus, there is 
no competent medical opinion of record holding that the 
Veteran's hearing loss is related to his service.  

The Veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is able to report that his hearing loss and 
tinnitus occurred in service; however, the January 1958 
service examination did not indicate that the Veteran ever 
made any complaints of either disorder.  Additionally, the 
record is silent for decades as to any hearing loss or 
tinnitus complaints.  Finally, the March 2001 VA outpatient 
treatment record, in which he reported having hearing loss 
and for only the several years.  Taken together, this 
evidence is in opposition to the Veteran's current claims of 
having hearing loss and tinnitus since service. 

The only other evidence provided as to the Veteran's claims 
is his belief that his hearing loss and tinnitus developed 
due to his in-service noise exposure.  Although the Veteran 
can provide testimony as to his own experiences and 
observations, the factual question of if the Veteran's 
disorders can be so attributed is a medical question, 
requiring a medical expert.  The Veteran is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  38 C.F.R. § 3.159.  He does not have the 
requisite special medical knowledge necessary for such 
opinion evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The Veteran's claims for service 
connection for hearing loss and tinnitus are denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


